ORIGINAL                                                                     08/12/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 17-0492



                                          DA 17-0492


KENDRA ESPINOZA,JERI ELLEN                                                   FILED
ANDERSON and JAIME SCHAEFER,
                                                                              AUG 1 2 2020
                                                                            Bovverl Greenwo00
              Plaintiffs and Appellees,                                   Clerk of Supreme Cour'
                                                                             Statr.


      v.
                                                                     ORDER
MONTANA DEPARTMENT OF REVENUE and
GENE WALBORN,in his official capacity as
DIRECTOR ofthe MONTANA DEPARTMENT
OF REVENUE,

              Defendants and Appellants.


         Plaintiffs request that the Court remand this case to the District Court with
instructions to enter final judgment in their favor pursuant to the United States
Supreme Court's decision in Espinoza v. Montana Dep't. of Revenue,                  U.S.         ,
207 L. Ed. 2d 679(2020). Counsel for Defendants do not object to this motion.
         Accordingly, IT IS HEREBY ORDERED that this case is remanded to the
District Court with instructions to enter judgment in favor of Plaintiffs.
         The Clerk is directed to provide copies of this order to all parties and the presiding
judge.
         DATED this 1 Z. day of August, 2020.



                                                                ChiefJustice
    Justices




2